         Case 2:10-cv-04374-CDJ Document 298 Filed 11/26/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA ex rel.,
STEPHEN A. KRAHLING and JOAN A.
WLOCHOWSKI,
                       Plaintiffs,
                                                  Civil Action No. 10-4374 (CDJ)
               v.
MERCK & CO., INC.,
                       Defendant.


                       DEFENDANT MERCK’S MOTION TO SEAL
                       MERCK’S RESPONSE IN OPPOSITION TO
                    RELATORS’ MOTION FOR SUMMARY JUDGMENT

       Defendant Merck Sharp & Dohme Corporation, formerly known as Merck & Co., Inc.

(“Merck”), respectfully requests permission to file under seal its Response in Opposition to

Relators’ Motion for Summary Judgment, Response to Relators’ Statement of Undisputed

Material Facts under Rule 56, and the accompanying declaration and exhibits (collectively,

“Response”).

       Merck’s Response refers to information designated in this litigation as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only” under the Protective Order (Dkt. 69), which

provides: “In the event a Party wishes to use any Protected Material or any papers containing or

making reference to the content of such material in any pleading or document filed with the

Court in these Actions, such pleading or document and any appended Protected Material shall be

filed under seal pursuant to the Local Rules of Civil Procedure for the Eastern District of

Pennsylvania until such time as the Court orders otherwise or denies permission to file under
         Case 2:10-cv-04374-CDJ Document 298 Filed 11/26/19 Page 2 of 2




seal.” (Id. at 15.) Accordingly, Merck respectfully requests permission to file its Response

under seal.

DATED: November 26, 2019                        Respectfully submitted,

                                                    /s/ Lisa C. Dykstra
                                                 Eric W. Sitarchuk
                                                 Lisa C. Dykstra
                                                 R. Brendan Fee
                                                 Margaret E. Rodgers Schmidt
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103
                                                 Telephone: 215-963-5000
                                                 eric.sitarchuk@morganlewis.com
                                                 lisa.dykstra@morganlewis.com
                                                 brendan.fee@morganlewis.com
                                                 margaret.rodgers-schmidt@morganlewis.com

                                                 Dino S. Sangiamo
                                                 Sally W. Bryan
                                                 VENABLE LLP
                                                 750 E. Pratt Street, Suite 900
                                                 Baltimore, MD 21202
                                                 Telephone: 410-244-7400
                                                 DSSangiamo@Venable.com
                                                 SRBryan@Venable.com

                                                 Neal K. Katyal
                                                 Jessica Ellsworth
                                                 HOGAN LOVELLS US LLP
                                                 555 Thirteenth Street NW
                                                 Washington, DC 20004
                                                 Telephone: 202-637-5600
                                                 neal.katyal@hoganlovells.com
                                                 jessica.ellsworth@hoganlovells.com

                                                 Counsel for Defendant
                                                 Merck Sharpe & Dohme, Corp.
                                                 (f/k/a Merck & Co. Inc.)




                                                2
